NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4367-17T2


MIDDLESEX EDUCATION
ASSOCIATION,

          Plaintiff-Appellant,

v.

MIDDLESEX BOARD OF
EDUCATION,

     Defendant-Respondent.
____________________________

                    Argued May 30, 2019 – Decided June 25, 2019

                    Before Judges Koblitz, Currier and Mayer.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Middlesex County, Docket No.
                    C-000030-18.

                    David J. DeFillippo argued the cause for appellant
                    (Detzky, Hunter & DeFillippo, LLC, attorneys; David
                    J. DeFillippo, of counsel and on the briefs).

                    Anthony P. Sciarrillo argued the cause for respondent
                    (Sciarrillo, Cornell, Merlino, McKeever & Osborne,
            LLC, attorneys; Anthony P. Sciarrillo, of counsel and
            on the brief; Paul E. Griggs, on the brief).

PER CURIAM

      Plaintiff Middlesex Education Association (Association) appeals from a

May 4, 2018 order denying its order to show cause (OTSC) to vacate a December

8, 2017 arbitration award and dismissing its complaint. We affirm.

      The Association submitted two grievances, claiming respondent

Middlesex Board of Education (Board) assigned some teachers to excessive

duties and posts during the 2015-2016 and 2016-2017 school years in violation

of their collective negotiations agreement (CNA).       The Association filed a

demand for arbitration with the New Jersey Public Relations Commission

(PERC) regarding the grievances. The issue presented to the arbitrator was

whether the Board assigned duties in excess of the CNA for the 2015-2016 and

2016-2017 school years.

      Three provisions in the applicable CNA are pertinent to this appeal. The

first is Section 3.3.6(c) of the CNA, which sets forth the scope of arbitration:

            The arbitrator shall be limited to the issues submitted
            and will not add to or subtract from or modify the terms
            of the [CNA]. The arbitrator shall be without power or
            authority to make any decision contrary to or
            inconsistent with, or modifying or varying in any way
            the terms of [the CNA] or applicable law or rules or
            regulations having the force or effect of law. The

                                                                           A-4367-17T2
                                        2
            arbitrator's decision shall not usurp the functions or
            powers of the Board as provided by statute or be
            inconsistent with the provisions of [the CNA].

      The second provision relevant to this appeal is Section 6.1.2(e) of the

CNA. This section provides that "[p]reschool to Grade 5 teachers and Grade 6-

12 teachers who teach six (6) periods per day will be assigned no more than two

(2) duties per week."

      The third provision implicated in this appeal is Section 6.1.1(c) of the

CNA. This section provides:

            Teachers are required to be in their respective
            classrooms or at their assigned posts fifteen (15)
            minutes before the opening of the school day, and at
            least five (5) minutes before the opening of the
            afternoon session, and shall remain in their classrooms
            thirty (30) minutes after the close of the students' day,
            except if the teacher is on a duty assignment.

      The CNA expressly limits teachers with full teaching loads to the

assignment of no more than two duties per week. There is no provision in the

CNA limiting the number of posts per week that may be assigned to a teacher.

      Duty assignments are described as supervisory tasks or functions outside

of the classroom, such as "escorting, monitoring, supervising and assisting

students." Duties are usually during periods designated for "recess, in-school




                                                                        A-4367-17T2
                                       3
suspension, and lunch." The duration of a duty assignment is typically thirty to

forty minutes.

      Post assignments are designated locations where teachers are dispatched

to oversee students arriving and departing from school, or travelling the

hallways between classes and lunch periods. Post assignments are ten to twenty

minutes in duration.

      During the arbitration hearing, the arbitrator heard testimony from the

Association's witnesses, two school principals, and the Board's Superintendent.

The Association also presented charts of teachers who taught six class periods

per day who also had duty or post assignments. Based on these charts, the

Association claimed teachers were improperly assigned to more than the CNA's

limit of two duties per week.

      The witnesses from the Board explained the differences between duties

and posts.   According to the Board's witnesses, historically, teachers are

assigned to both duties and posts, although not all teachers have had both duties

and posts. One principal who testified for the Board described a post as a

location. He further explained a duty imposes greater responsibility on a teacher

than a post. The same principal also testified posts are no more than fifteen

minutes in length, while duties range from twenty-six to forty minutes in length.


                                                                         A-4367-17T2
                                       4
      The other principal who testified for the Board explained that the

responsibilities associated with posts are less than those attendant to duties. He

noted posts last ten minutes while duties last thirty minutes.

      According to the testimony from the Board's Superintendent, a post is

defined as a location. While posts are fifteen minutes or less in duration, the

Superintendent described duties as full-class periods that include recess, lunch,

and in-school suspension. The Superintendent noted teachers who were not

assigned homeroom classes were assigned posts.

      After closing the record, in a December 8, 2017 written decision, the

arbitrator determined the CNA failed to specify whether the limitation imposed

on duty assignments also applied to post assignments and therefore the CNA

was ambiguous. Based on finding an ambiguity in the CNA, the arbitrator

analyzed the parties' past conduct to define duties and posts.

      The arbitrator compared posts and duties, noting duties involved more

"record-keeping . . . and require[d] teachers to circulate among students to better

monitor them, as in recess and lunch duty." She also found the parties

"consistently interpreted duty assignments to not include posts . . . ." She

explained the distinction "makes sense" because teachers without homeroom

assignments are assigned to posts, and both assignments have the same ten to


                                                                           A-4367-17T2
                                        5
fifteen minute duration. Moreover, because teachers given duty assignments

receive additional compensation, the arbitrator reasoned that if teachers assigned

to posts were given additional compensation similar to duty assignments, there

would be a "compensation inequity[,]" giving certain teachers a benefit not

bargained for in the CNA.

      The arbitrator concluded the parties had a "long-standing practice" of

interpreting duties separately from posts. Since 1998, the language in the CNA

regarding posts has remained the same. The Association signed successive

CNAs after 1998 without requesting inclusion of a definition for posts. Based

on the testimony and the parties' past practice, the arbitrator found the

Association failed to prove the Board's assignment of teachers to duties and

posts violated the CNA.

      On February 22, 2018, the Association filed an OTSC and verified

complaint in the Chancery Division of the Superior Court, seeking to vacate the

arbitration award. The Association argued the award was procured by undue

means.    In addition, the Association asserted the arbitrator "imperfectly

execut[ed]" her authority contrary to N.J.S.A. 2A:24-8.

      The judge heard argument on the OTSC.            The judge explained the

Association failed to satisfy the statutory grounds for vacating the arbitration


                                                                          A-4367-17T2
                                        6
award under N.J.S.A. 2A:24-8. In upholding the arbitrator's decision, the judge

found "the arbitrator's ultimate conclusion must be maintained as it was not

unfair or an unreasonable interpretation, and . . . the arbitrator's interpretation

of the [CNA] more than satisfies the reasonably debatable standard . . . ." An

order memorializing the judge's oral decision was entered on May 4, 2018.

      On appeal, the Association argues the arbitrator's award was not

reasonably debatable and was procured by undue means.             In addition, the

Association contends the CNA is unambiguous and the arbitrator improperly

relied on the parties' past conduct to conclude duties and posts were functionally

different.

      We review a trial court's decision on a motion to vacate an arbitration

award de novo. See Yarborough v. State Operated Sch. Dist. of City of Newark,

455 N.J. Super. 136, 139 (App. Div. 2018) (citing Minkowitz v. Israeli, 433 N.J.

Super. 111, 136 (App. Div. 2013)). However, "[j]udicial review of an arbitration

award is very limited." Bound Brook Bd. of Educ. v. Ciripompa, 228 N.J. 4, 11

(2017) (quoting Linden Bd. of Educ. v. Linden Educ. Ass'n ex rel. Mizichko,

202 N.J. 268, 276 (2010)). "The public policy of this State favors arbitration as

a means of settling disputes that otherwise would be litigated in a court." Badiali

v. N.J. Mfrs. Ins. Group, 220 N.J. 544, 556 (2015) (citing Cty. Coll. of Morris


                                                                           A-4367-17T2
                                        7
Staff Ass'n v. Cty. Coll. of Morris, 100 N.J. 383, 390 (1985)). "[T]o ensure

finality, as well as to secure arbitration's speedy and inexpensive nature, there

exists a strong preference for judicial confirmation of arbitration awards."

Borough of E. Rutherford v. E. Rutherford PBA Local 275, 213 N.J. 190, 201

(2013) (alteration in original) (quoting Middletown Twp., PBA Local 124 v.

Twp. of Middletown, 193 N.J. 1,10 (2007)).

      We apply "an extremely deferential review when a party to a collective

bargaining agreement has sought to vacate an arbitrator's award." Policemen's

Benevolent Ass'n, Local No. 11 v. City of Trenton, 205 N.J. 422, 428 (2011).

"In the public sector, an arbitrator's award will be confirmed 'so long as the

award is reasonably debatable.'" Linden Bd. of Educ., 202 N.J. at 276 (quoting

Middletown Twp. PBA Local 124, 193 N.J. at 11). An award is "reasonably

debatable" if it is "justifiable" or "fully supportable in the record." Policemen's

Benevolent Ass'n, 205 N.J. at 431 (quoting Kearny PBA Local No. 21 v. Town

of Kearny, 81 N.J. 208, 223-24 (1979)).

      N.J.S.A. 2A:24-8 sets forth the grounds for vacating an arbitration award.

A court must vacate an arbitration award:

            a. Where the award was procured by corruption, fraud
            or undue means;



                                                                           A-4367-17T2
                                        8
            b. Where there was either evident partiality or
            corruption in the arbitrators, or any thereof;

            c. Where the arbitrators were guilty of misconduct in
            refusing to postpone the hearing, upon sufficient cause
            being shown therefor, or in refusing to hear evidence,
            pertinent and material to the controversy, or of any
            other misbehaviors prejudicial to the rights of any
            party; [or]

            d. Where the arbitrators exceeded or so imperfectly
            executed their powers that a mutual, final and definite
            award upon the subject matter submitted was not made.

            [N.J.S.A. 2A:24-8.]

The Association contends the arbitration award should be vacated in accordance

with N.J.S.A. 2A:24-8 (a) and (d).

      "'[U]ndue means' ordinarily encompasses a situation in which the

arbitrator has made an acknowledged mistake of fact or law or a mistake that is

apparent on the face of the record." Borough of E. Rutherford, 213 N.J. at 203

(alteration in original) (quoting N.J. Office of Emp. Relations v. Commc'ns

Workers of Am., AFL-CIO, 154 N.J. 98, 111 (1998)).

      An arbitrator exceeds her authority where she ignores "the clear and

unambiguous language of the agreement . . . ." City Ass'n of Supervisors &

Adm'rs v. State Operated Sch. Dist. of City of Newark, 311 N.J. Super. 300, 312

(App. Div. 1998). It is fundamental that, "an arbitrator may not disregard the


                                                                       A-4367-17T2
                                      9
terms of the parties' agreement, nor may he rewrite the contract for the parties."

Cty. Coll. of Morris, 100 N.J. at 391 (citation omitted).        Moreover, "the

arbitrator may not contradict the express language of the contract . . . ." Linden

Bd. of Educ., 202 N.J. at 276.

      "Although arbitrators may not look beyond the four corners of a contract

to alter unambiguous language, where a term is not defined, it may be necessary

for an 'arbitrator to fill in the gap and give meaning to that term.'" Policemen's

Benevolent Ass'n, 205 N.J. at 430 (quoting Linden Bd. of Educ., 202 N.J. at

277). If contract terms are unspecific or vague, "extrinsic evidence may be used

to shed light on the mutual understanding of the parties." Hall v. Bd. of Educ.

of Twp. of Jefferson, 125 N.J. 299, 305 (1991). "The past practice of the

contracting parties is entitled to 'great weight' in determining the meaning of

ambiguous or doubtful contractual terms."        Id. at 306 (citing Kennedy v.

Westinghouse Elec. Corp., 16 N.J. 280, 294 (1954)).

      Although the arbitrator is not free to contradict the express language of a

contract, "an arbitrator may 'weav[e] together' all those provisions that bear on

the relevant question in coming to a final conclusion." Policemen's Benevolent

Ass'n, 205 N.J. at 430 (alteration in original) (quoting N.J. Transit Bus

Operations, Inc. v. Amalgamated Transit Union, 187 N.J. at 546, 555 (2006)).


                                                                          A-4367-17T2
                                       10
"[S]o long as the contract, as a whole, supports the arbitrator's interpretation,

the award will be upheld." Ibid.

      The parties disputed whether duties and posts were interchangeable terms.

Because those terms were not defined in the CNA, the arbitrator had to examine

the agreement as a whole and look to the parties' prior conduct to ascertain the

meaning of the two terms. Nothing in the language of the CNA suggests duties

and posts are interchangeable. The duration of time for a post assignment differs

from the time allocated for a duty assignment. Duty assignments also impose

greater responsibilities on a teacher compared to post assignments. Further, if

duties and posts were indistinguishable, teachers would have to be compensated

for post assignments and financial remuneration for post assignments is not

contemplated in the CNA. The arbitrator's decision, finding the terms to be

separate and distinct, was based on testimony from school officials and the past

conduct of the parties. Thus, the arbitrator's decision is justifiable and fully

supported by the record.

      We are satisfied the arbitrator did not exceed her authority because the

award did not add a new term to the CNA. The arbitrator adopted a definition

of post, based on the past conduct of the parties, which was reasonably

debatable. The arbitrator's award was legally sufficient and fully supported by


                                                                         A-4367-17T2
                                      11
the evidence in the record. Thus, we discern no reason to disturb the trial court's

ruling affirming the arbitrator's award.

      Affirmed.




                                                                           A-4367-17T2
                                       12